Title: To George Washington from Tench Tilghman, 29 March 1784
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore [Md.] 29th March 1784

I was yesterday honored with your Excellency’s letter of the 24th and immediately applied to the Gentlemen who have the consignment of the Palatines, to know whether there were any among them answering the description of those you want—I am sorry to inform you there are not. There are no Bricklayers at all—There are Carpenters, but they are of the common kind—I cannot find that any more of these people are expected—The charges of bringing them are so enormous, that the profits are not by any means adequate to the expence—I shall however keep a look out as you desire—A few may come in by chance—I need not say how happy it will ever make me to receive your Excellency’s commands, and Mrs Tilghman desires me to say to Mrs Washington, she hopes she will never make the least difficulty of calling upon her for the execution of any Commission in the line of the Ladies. I have the honor to be with true Respect and Esteem Your Excellency’s Most Affecte Hble Servt

Tench Tilghman

